DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“228” in Fig. 7. (should be 220 instead)

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“a metal cover with insert pins that fit into openings of the metal slide bracket” in claim 1 (note based on the specification at [0029] and [0032], insert pins 402-1 and 402-2 are on the metal slide bracket 204 while openings 700 are on the metal cover 204)

must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0023] of the specification recites “stopper idents” in several times, which should have been “stopper indents” instead.
[0029] of the specification recites “metal slide bracket 404”, which should have been “metal slide bracket 204” instead.

Specification did not describe reference character “228” in Fig. 7.

Claim 1 recites ““a metal cover with insert pins that fit into openings of the metal slide bracket”. However, specification at [0029] and [0032] describe insert pins 402-1 and 402-2 are on the metal slide bracket 204 while openings 700 are on the metal cover 204, which is the opposite of what is claimed in claim 1.
	
	Claims 1, 8 and 15 recites “roller features”. Is it a feature that looks like a roller but can’t actually roll? Or is it a feature that actually perform function of a roller, such as rolling. Drawings in Figs. 5, 6 and 8 appears to just show a fixed cylindrical protrusion. Clarification is required. 	

Appropriate correction is required.

Claim Objections
Claims 4, 5, 10 and 13 are objected to because of the following informalities:  
Claim 4 recites “the printed circuit.”, which should have been “the printed circuit board.” instead.
Claim 5 recites “the different positions”, which should have been “different positions of the metal slide bracket” instead.
Claim 10 recites “wherein metal cover”, which should have been “wherein the metal cover” instead.  
Claim 13 recites “wherein the standoff is configured to the expansion card and provides electrical and thermal grounding.”, which should have been “wherein the standoff is configured to provide electrical and thermal grounding to the expansion card.” instead.
Claim 15 recites “a metal cover configured to the metal slide bracket and is locked into the metal slide bracket when closed”, which should have been “a metal cover configured to lock into the metal slide bracket when closed” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8 and 15 recite “roller features”. Based on common definition of a roller, it is “a cylinder that rotates around a central axis and is used in device to move”. One of ordinary skill in the art would interpret “roller features” as something that can “roll”. However, drawing of roller features 224-1, 224-2, 224-3, 224-4 shown in Figs. 5, 6, 8 appears to just show a fixed cylindrical protrusions that can’t be rolled (if so, it cannot be called a roller feature, as it goes against common definition). Applicant will need to clarify that roller features can actually roll along the grooves 226 of the metal base 200. In order to examine this application, examiner will use common definition of a roller and interpret that the roller features can actually perform action of rolling along the grooves of the metal base.
Claims 2-7 depends on claim 1.
Claims 9-14 depends on claim 8.
Claims 16-20 depends on claim 15.

Claim 1 recites “grooves of the metal”. It is not clear which metal the claim is referring to. In order to examine this application, examiner will interpret the limitation as “grooves of the metal base”.
Claims 2-7 depends on claim 1.

Claim 8 preamble recites “An information handling system printed circuit board comprising: ”. It’s not clear what this term means. Based on the specification at [0020], an information handling system includes a printed circuit board. Furthermore, claim 8 also recites “the printed circuit board” on the third line. Thus, in order to examine this application, examiner will interpret preamble as “An information handling system including a printed circuit board, the information handling system comprising: ”.
Claim 8, line 2 further recites “a connection to an expansion card holder assembly that comprises: ”.It’s not clear why “a connection to” was introduced. Based on the specification and drawing, all the components, i.e. metal base, a metal slide bracket, a metal cover, are all part of the expansion card holder assembly 100, and not “a connection” to the expansion card holder assembly 100. Furthermore, specification at [0037] mention “a connection 1200”, which is referring to top surface of the standoff 400. Thus, it’s unclear what claim 8 is claiming. In order to examine this application, examiner will consider the limitation as “an expansion card holder assembly comprises: ”.
Claims 9-14 depends on claim 8.

Claim 15 recites “a metal slide bracket configured to the metal base having roller features that fit into the grooves of the metal base;”. It’s not clear what is a metal slide bracket configured to do (missing a verb). In order to examine this application examiner will assume the limitation is “a metal slide bracket having roller features that fit into the grooves of the metal base, and the metal slide bracket configured to move along the metal base”. (based on [0026] of the specification)
Claims 16-20 depends on claim 15.

Claim 16 recites “wherein the user device and the one or more shared device is assigned a unique Bluetooth identifier….”. There are many lack of antecedent basis issues. It appears this limitation is not supported by the specification and drawing as well. It is also not clear what this limitation is claiming as it completely deviates from independent claim 15.
 



Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and objections on the drawing, claim and specification, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	The closest prior art, Chang et al. (US 10,631,445), discloses an expansion card holder assembly comprising: a metal base (141); a metal slide bracket (142) with protruding features (141B) that fit into grooves (142a) of the metal base wherein the metal slide bracket is configured to be positioned at different locations of the metal base (see Figs. 5, 6); the metal slide bracket acts as a metal cover, and pivots to open and close (as shown in Figs. 1, 2); and an expansion card connector (120) that connects an expansion card (130) to a printed circuit board (110) of an information handling system (100).

	Yasufuku (US 6,278,610) discloses a metal cover (same as heat sink 230; col. 9, lns. 38-42: “… the heat sink 230 will exhibit a shielding function. Hence effects of electromagnetic waves or the like… reduced…”) with insert pins (231, Fig. 7) that fit into openings of a metal bracket (at 231 of 220), and pivots to open and close (as shown in Fig. 4 and Fig. 7).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841